Case: 14-12288   Date Filed: 01/28/2015   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12288
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:13-cv-61222-KAM



RAFAEL ALBERTO LLOVERA LINARES,

                                                           Plaintiff-Appellant,

                                 versus

ARMOR CORRECTIONAL HEALTH SERVICES, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 28, 2015)



Before MARCUS, WILLIAM PRYOR, and EDMONDSON, Circuit Judges.
                Case: 14-12288      Date Filed: 01/28/2015      Page: 2 of 3


PER CURIAM:



       Rafael Linares, proceeding pro se, appeals the district court’s sua sponte

dismissal of his complaint for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine. *

       We review a district court’s application of the Rooker-Feldman doctrine de

novo. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069-70 (11th Cir. 2013).

Under the Rooker-Feldman doctrine, federal district courts lack subject matter

jurisdiction to review, reverse, or invalidate a final state court decision. Nicholson

v. Shafe, 558 F.3d 1266, 1268 (11th Cir. 2009). The doctrine applies to cases in

which a party complains of injuries caused by a state court judgment and invites

the district court to review and reverse that judgment. Exxon Mobil Corp. v. Saudi

Basic Indus., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521-22, 161 L. Ed. 2d 454

(2005). If at any time the district court determines that it lacks subject matter

jurisdiction, it must dismiss the action. FED.R.CIV.P. 12(h)(3).

       Here, Linares sought to have the district court review the state court’s

judgment and send the case back to state court. Under the Rooker-Feldman

doctrine, the district court did not have subject matter jurisdiction either to review


*
 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413, 44
S. Ct. 149, 68 L. Ed. 362 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct.
1303, 75 L. Ed. 2d 206 (1983).
                                              2
              Case: 14-12288     Date Filed: 01/28/2015    Page: 3 of 3


the state court judgment or to grant the requested relief. The district court did not

err by dismissing the case sua sponte. FED.R.CIV.P. 12(h)(3).

      AFFIRMED.




                                          3